*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response dated July 12, 2021 is entered on the record and treated under the AFCP2.0 guidelines. 
Priority
This application is a DIV of 13/579,809 filed on 08/17/2012 (PAT 10660989), which is a 371 of PCT/GB2011/050329 filed on 02/18/2011, claiming foreign priority in United Kingdom application 1002862.9 filed on 02/19/2010 and PCT/GB2011/050329, filed on 02/18/2011.
Claim Status
Claims 1-26, 29, 31, and 32 are pending and examined. Claims 1 and 29 were amended. Claim 32 was newly added. Previously withdrawn claims 2-5, 20-26, and 29 are rejoined.
Withdrawn Claim Rejections -35 USC § 112
Rejections of claims 30 and 31 are withdrawn because the rejections were obviated with claim amendments. 
Withdrawn Claim Rejections -35 USC § 103
Rejections of claims 1 and 6-19 over Saunders et al. (US 2008/0254133 A1 Published October 16, 2008 - of record in IDS dated 01/22/2019) and Reis (Journal of Organic Chemistry, Published April 10, 2009, pages 3750-3757) are withdrawn because claim 1 was amended by requiring a specific concentration range of vinyl containing moieties, which is not obvious over Saunders and Reis.  
Election/Restriction
s 1 and 6-19 and 31 are allowable. Claims 2-5 and 20-26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on January 27, 2020, is hereby withdrawn and claims 2-5 and 20-26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1 and 6-19 and 31 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. It is noted that claim 29 was withdrawn in the first office action dated 06/22/2020 because the claim was added as a new claim after the restriction requirement was mailed. The newly added claim 32 depends from claim 29 and the claim is rejoined and examined. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 27, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shawn Foley on July 26, 2021.
The application has been amended as follows:
In claim 1 line 8, replace “the vinyl-containing moieties of formula –L-B are” with --the plurality of vinyl-containing moieties each having the formula –L-B is--. 
In claim 1 line 9, replace “the microgel particles” with --the microgel particle--.
Cancel claim 2.
In claim 3 lines 1-2, replace “claim 2, wherein the one or more additional cross-linking reactants or reagents comprises” with --claim 1, wherein the composition further comprises--.
In claim 4 line 1, replace “claim 3 wherein” with --claim 3, wherein--.
In claim 4 line 2, replace “an accelerator” with --the water-soluble accelerator--.
In claim 5 line 1, replace “the accelerator” with --the water-soluble accelerator--.

In claim 7 lines 1-2, replace “the microgel particles comprise” with --the plurality of microgel particles comprises--.
In claim 8 lines 1-2, replace “the microgel particles comprise” with --the plurality of microgel particles comprises--.
In claim 9 lines 1-2, replace “the microgel particles have” with --microgel particles of the plurality of microgel particles have--.
 In claim 10 lines 1-2, replace “the microgel particles have” with --microgel particles of the plurality of microgel particles have--.
In claim 11 lines 1-2, replace “the microgel particles have” with --microgel particles of the plurality of microgel particles have--.
In claim 13 lines 1-2, replace “the microgel particles comprise” with --the microgel particle comprises--.
In claim 13 line 10, replace “a plurality” with --the plurality--.
In claim 13 line 10, replace “the microgel particles” with --the microgel particle--.
In claim 14 lines 1-2, replace “the microgel particles comprise” with --the microgel particle comprises--.
In claim 15 lines 1-2, replace “the microgel particles comprise” with --the microgel particle comprises--. 
Replace claim 16 with 

In claim 17 lines 1-2, replace “the vinyl-containing moieties of formula –L-B are” with --the plurality of vinyl-containing moieties each having the formula –L-B is--.  
In claim 17 line 4, replace “the microgel particles” with --the pre-formed microgel particles--. 
In claim 17 line 5, replace “graft the –L-B groups onto the particle surface to provide the vinyl-containing moieties” with --graft the plurality of vinyl-containing moieties each having the formula –L-B onto the surface of the pre-formed microgel particles--.
In claim 18 line 2, replace “the vinyl-containing moieties of formula –L-B are” with --each vinyl-containing moiety of formula –L-B is--.
In claim 19 lines 1-2, replace “the vinyl-containing moieties of formula –L-B are grafted to the surface of the microgel particle(s)” with 
--the plurality of vinyl-containing moieties each having the formula –L-B is grafted to the surface of the pre-formed microgel particles--.
In claim 19 line 3, replace “the microgel surface” with --the surface of the pre-formed microgel particles--.
In claim 20 line 3, replace “one or more cross-linking reactants” with --one or more reagents--.
In claim 21 line 1, replace “cross-linking reactants” with --reagents--.
Replace claim 22 with:

In claim 25 line 1, replace “a free radical initiator and a buffer” with --the free radical initiator and the buffer--.
Replace claim 29 with 
--A method of treating damaged or degenerated soft tissue in a subject, the method comprising administering the injectable precursor composition of claim 1 and a free radical initiator, by injection, to the damaged or degenerated soft tissue or into a joint containing damaged or degenerated soft tissue in the subject; and wherein in situ adjacent microgel particles of the plurality of microgel particles are swollen and covalently bonded together via free radical reactions between vinyl groups of the plurality of vinyl-containing moieties grafted on the surface of each microgel particle to form doubly cross-linked microgel particles.--. 
In claim 31 line 1-2, replace “the vinyl-containing moieties of formula –L-B are present” with --the plurality of vinyl-containing moieties each having the formula –L-B is present--.
In claim 31 line 3, replace “particles” with --particle--.
In claim 32 line 1, replace “he pH-responsive microgel particles have a” with --the plurality of pH-responsive microgel particles has a--.
In claim 32 lines 3-4, replace “wherein the pH-responsive microgel particles are” with --and wherein the plurality of pH-responsive microgel particles is--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Based on the teachings of Saunders, the number of carboxylic acid groups on the surface of the particles that are available for functionalization with a vinyl group is unknown. Therefore, the concentration of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-26, 29, 31, and 32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://j3alr-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617